         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 1 of 57



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                        BID PROTEST

                                                 )
 FMS Investment Corp.,                           )
                                                 )
                                                                 19-308 C
                       Plaintiff,                )           Case No. XX-XXX
                                                 )
        v.                                       )           Judge:______________
                                                 )
 THE UNITED STATES,                              )
                                                 )
                       Defendant.                )
                                                 )


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff, FMS Investment Corp. (“FMS”), files this Complaint to protest:

       (A)     The unreasonable, arbitrary, and dilatory conduct of the Department of Education

               (“ED” or the “Agency”) under Solicitation No. ED-FSA-16-R-0009 (the “PCA

               Solicitation”); and

       (B)     The terms of each of the following solicitations: Solicitation No. 91003119R0005

               (the “Enhanced Processing Solution RFP”); Solicitation No. 91003119R0008 (the

               “Business Process Operations RFP”); and Solicitation No. 910031119R0007 (the

               “Optimal Processing Solution RFP”) (collectively, the “Three RFPs”).

       FMS is a Private Collection Agency (“PCA”) specializing in the collection of defaulted

student loan debt. The PCA Solicitation, still an open and active RFP, seeks to procure default

collection services for Federal student loans. As set forth in this Complaint, despite this Court’s

injunction against cancelling the PCA Solicitation, ED has failed to perform any meaningful action

to pursue the PCA Solicitation or further analyze its needs since September 2018, resulting in an

illegal and unjustified de facto cancellation of the PCA Solicitation. Moreover, none of the Three



                                               -1-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 2 of 57



RFPs may serve as a basis for cancelling the PCA Solicitation. The Three RFPs seek to procure,

among other separate services, default collection services for Federal student loans. But the terms

of each of the Three RFPs are arbitrary, capricious, and contrary to law.

       As set forth in this Complaint, for a significant period of time, ED has been running its

default collection program using only a handful of small business. ED and these small business

contractors cannot keep up. Student loan default rates are significantly outpacing rates of

collection by those small business debt collection contractors. ED Secretary Betsy DeVos admits

that defaults are growing and vast sums of money are not being collected.

       In fiscal year 2014, ED generated $9.2 billion in recoveries on a $52 billion portfolio using

its slate of 22 PCAs, which included 17 large PCAs. By fiscal year 2018, those results had

plummeted: ED only generated $10.4 billion on a $166 billion portfolio utilizing 11 small business

PCAs, five large Award Term Extension (“ATE”) PCAs with diminished, aging portfolios, and

two reinstated ATE firms. In fiscal year 2019, given the reduction in capacity to just 11 small

business PCAs, ED is on a trajectory to recover even less: approximately $6 billion on a projected

$195 billion portfolio. This is due to ED’s current plan to eliminate the large ATE PCAs as of

April 2019, which, together, generated $5.2 billion in recoveries in fiscal year 2018.

       ED can start to solve this problem by making awards to large business PCAs under the

open, live PCA Solicitation. That PCA Solicitation is an available solicitation under which ED

can procure defaulted student loan collection services. In fact, ED has PCA proposals in its

possession that were submitted under that very procurement. All ED needs to do is take adequate

care to perform a reasonable and supportable evaluation of proposals and make awards to

competent PCAs. With new contracts in place to bring PCA recovery capacity to the fiscal year

2014 level, ED would be able to resolve an additional estimated $19 billion each year. In addition,




                                                -2-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 3 of 57



ED could then focus on the development of its desired new information technology (“IT”) platform

and systems and the implementation of loan servicing and defaulted loan debt collection services

on that new IT platform. This simple solution benefits all parties involved: ED can work on

developing its new servicing platform; the PCAs can continue operating; defaulted borrowers

receive more responsive service in actively addressing their loan situation; and the Government

increases its collections on defaulted student debt. Everyone wins.

       Nevertheless, as discussed in this Complaint, instead of following through on its

obligations under the PCA Solicitation, ED persistently has attempted to obtain defaulted student

loan debt collection services through unorthodox means. These creative (yet consistently flawed)

attempts, however, have irrationally tried to exclude the large business PCAs. Previously, ED

claimed to have a “new vision” for the program: enhanced servicing. But upon being enjoined by

this Court for having no actual plan behind this “new vision,” this concept appears to have fallen

by the wayside. In the latest maneuver, ED has now illegally bundled defaulted student loan debt

collection services with separate and distinct requests for loan servicing and, of all things,

development of sophisticated IT platforms and systems. The effect of such bundling, as a

substantial weight of case law holds, is to arbitrarily restrict competition, because nothing about

bundling these three distinct services together is necessary to meet ED’s needs.

       Defaulted student loan debt collection services are distinct from loan servicing. ED readily

acknowledges that these badly-needed services are distinct. Debt collection services are, in fact,

commercial items for which Congress permits payment out of amounts recovered. And it is

patently obvious that the procurement of sophisticated IT platforms and systems is very different

that both loan servicing and defaulted loan collection services.         The Federal Acquisition

Regulation (“FAR”), in fact, has an entire section dedicated to IT systems contracting as a special,




                                                -3-
            Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 4 of 57



distinct endeavor. ED’s new Three RFPs violate the FAR and the Competition in Contracting Act

(“CICA”) in numerous ways, and cannot serve as a basis to procure defaulted student loan debt

collection services. As a consequence, this matter has now come full circle back to the PCA

Solicitation, a procurement that seeks services that ED critically needs, that ED has no basis to

cancel and is obligated to complete.

       Herein, FMS seeks an order from this Court holding (A) that ED improperly has attempted

to cancel the PCA Solicitation by failing to perform any reasonable action or make awards under

that solicitation; (B) that ED is required to extend FMS’s existing contract with a new Award Term

Extension to remedy ED’s continuing unreasonable and dilatory conduct in awarding new

contracts under the PCA Solicitation; (C) that ED is compelled to take reasonable and meaningful

action to make awards under the PCA Solicitation for default collection services; (D) that the terms

of the Three RFPs are arbitrary, capricious and contrary to law and that ED is enjoined from

awarding any contracts under any of the Three RFPs; and (E) that none of the Three RFPs can

serve as a basis upon which to cancel the PCA Solicitation.

                                           SUMMARY

       1.       This action is a pre-award bid protest challenging ED’s de facto cancellation of the

PCA Solicitation and the terms of the Three RFPs.

       2.       The necessity for this action results from ED’s continuing failure to conduct a

lawful and reasonable procurement to make default collection service contract awards, which are

necessary to collect the nation’s ballooning defaulted student loan debt.

       3.       On September 14, 2018, this Court enjoined ED from cancelling the PCA

Solicitation. Thereafter, ED tried—without prior notice to potential offerors—to obtain default

collection services traditionally performed by PCAs under a large procurement for the Next

Generation Financial Services Environment (“NextGen”). To do so, ED attempted to add those


                                                -4-
            Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 5 of 57



services into the second phase of the NextGen procurement, an action that completely excluded

all PCAs from being able to compete to provide the separate and specialized collection services

that they—and only they—provide. After FMS and other PCAs protested, with this Court’s

encouragement, ED took corrective action and terminated the NextGen solicitations, recognizing

that its actions were arbitrary, capricious, and contrary to law.

       4.       In its latest attempt to circumvent making awards under the PCA Solicitation, ED

issued the Three RFPs, each of which includes requirements for default collection services.

       5.       Beyond its folly of trying to insert defaulted loan debt collection services into the

NextGen procurement and its latest gambit of trying to insert defaulted loan debt collection

services into the Three RFPs, ED has not done anything to proceed with the PCA Solicitation and

has not done anything to properly procure the necessary—in fact, required—services of defaulted

loan debt collection.

       6.       As set forth below, the Three RFPs suffer from a litany of defects and violations of

law, each one of which mandates that the Three RFPs be terminated, and that no contract be

awarded under any of them. Hence, none of the Three RFPs is a proper solicitation for defaulted

student loan debt collection services.

       7.       FMS therefore seeks an order from this Court holding (A) that ED improperly has

attempted to cancel the PCA Solicitation by failing to perform any reasonable action or make

awards under that solicitation; (B) that ED is required to extend FMS’s existing contract with a

new Award Term Extension to remedy ED’s continuing unreasonable and dilatory conduct in

awarding new contracts under the PCA Solicitation; (C) that ED is compelled to take reasonable

and meaningful action to make awards under the PCA Solicitation for default collection services;

(D) that the terms of the Three RFPs are arbitrary, capricious and contrary to law and that ED is




                                                 -5-
            Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 6 of 57



enjoined from awarding any contracts under any of the Three RFPs; and (E) that none of the Three

RFPs can serve as a basis upon which to cancel the PCA Solicitation.

                                            PARTIES

       8.       Plaintiff FMS is a Maryland corporation with its principal place of business at 1701

Golf Road, Rolling Meadows, Illinois 60008. FMS, along with its affiliate companies, is the

national leader providing services to student borrowers and their families since 2004.

       9.       Defendant is the United States Government, acting by and through ED.

                              JURISDICTION AND STANDING

       10.      The Court has jurisdiction over this bid protest under 28 U.S.C. § 1491(b)(1).

       11.      FMS is an incumbent PCA contractor on ED’s student loan debt collection contract;

a dedicated competitor for a follow-on default collection services contract; a one-time awardee of

a contract under the PCA Solicitation; a recently successful litigant in enjoining ED’s illegal

attempt to cancel the PCA Solicitation; and a recently successful litigant in challenging ED’s

attempt to insert default collection services into Phase II of the NextGen procurement.

       12.      FMS’s incumbent task order contract, Contract Order No. ED-FSA-15-O-0028,

will expire as of April 21, 2019. Absent relief from this Court or an award by ED to FMS under

the PCA Solicitation, as of the end of April 2019, FMS will no longer have a default collection

services prime contract under which it can collect defaulted student loan amounts owed to the U.S.

taxpayers.

       13.      FMS has standing to bring this bid protest because it is an actual offeror under the

PCA Solicitation and has consistently and diligently pursued a new contract for default collection

services from ED. To the extent that ED now seeks to shift default collection services from the

PCA Solicitation to the Three RFPs, FMS will continue to seek a contract for default collection




                                                -6-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 7 of 57



work. Thus, FMS is a prospective offeror under the PCA Solicitation and the Three RFPs, and it

has a direct economic interest in each of those solicitations.

                                   STATEMENT OF FACTS

       A.      Loan Servicing and Defaulted Loan Collections

       14.     ED’s Office of Federal Student Aid (“FSA”) awards and administers grants, work-

study funds, and low-interest loans to approximately 13 million students annually. FSA has long

operated pursuant to settled definitions of delinquency and default. Since the early 1980s, ED,

through contracts administered by FSA, has relied upon PCAs to collect defaulted student loans.

       15.     According to FSA, a borrower’s loan becomes “delinquent” the first day the

borrower misses a payment. https://studentaid.ed.gov/sa/repay-loans/default (last visited February

27, 2019). There are consequences when a loan becomes delinquent. For one thing, if a borrower

becomes more than 90 days delinquent, the loan servicer will report the delinquency to the three

major national credit bureaus. Id. As explained by FSA on its website, a delinquent loan may go

into default. Id.

       16.     According to FSA, the point when a loan is considered to be in default varies

depending on the type of loan. For a loan made under the Federal Direct Loan Program or the

Federal Family Education Loan Program, the loan is considered in default if no payment is made

for a period of at least 270 days. This definition of default is widely used throughout the industry.

For example, the Consumer Financial Protection Bureau, which has authority over banks, lenders,

and other financial companies, explains on its website that:

               Default is the failure to repay a loan according to the terms agreed
               to in the promissory note. For most federal student loans, you will
               default if you have not made a payment in more than 270 days.

https://www.consumerfinance.gov/ask-cfpb/what-does-it-mean-to-default-on-my-federal-

student-loans-en-649 (last visited February 27, 2019).


                                                 -7-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 8 of 57



       17.     In accordance with the requirements of the Debt Collection Improvement Act of

1996, OMB Circular A-129, and other rules controlling collection and servicing of Federal credit

programs, FSA’s administration of a federal student loan starts with a loan servicer, who maintains

communication with the borrower and accepts payments toward the loan under a payment plan.

       18.     If a borrower fails to make a payment on his or her student loan for 270 days (for

most student loans), the loan enters “default.” FSA then removes the account from the contractor

that had been servicing the loan (the loan servicer), and places the account with a default collection

services contractor (a PCA) to begin default collection or rehabilitation proceedings.

       19.     It is then the PCA’s job to locate and establish communications with the borrower,

and then either enter into a voluntary repayment plan or institute collection proceedings, such as

administrative wage garnishment (“AWG”). Once the borrower and the PCA agree to a collection

plan, and the borrower has made payments under the plan for a specified number of months, the

loan is transferred back to a loan servicer for the servicer to resume processing and servicing the

“rehabilitated” loan. The lifecycle of a student loan may include multiple defaults and separate

efforts by both loan services and debt collectors.

       20.     In short, the loan servicer and default collector have distinct roles relating to student

loans. It is the loan servicer’s responsibility to manage and service the student loan so long as the

borrower is making payments, and it is the PCA’s responsibility to collect upon loans if the

borrower defaults and the loan is removed from the loan servicer.

       21.     These distinctions are significant as Congress has passed laws that apply to debt

collectors, but do not apply to loan servicers who service loans.              See 15 U.S. Code §

1692a(6)(F)(iii) (excluding from the definition of a “debt collector” “any person collecting or




                                                 -8-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 9 of 57



attempting to collect any debt owed or due or asserted to be owed or due another to the extent such

activity . . . concerns a debt which was not in default at the time it was obtained by such person”).

       22.     A loan servicer, which is given non-defaulted loans to service by ED, therefore is

not a “debt collector” under federal statute. However, a PCA, which receives loans from ED only

after the borrower is in default, is a “debt collector.” This distinction is important because PCAs—

as debt collectors—are subject to the Fair Debt Collection Practices Act (“FDCPA”), which

“authorizes private lawsuits and weighty fines designed to deter the wayward practices of ‘debt

collector[s]’, a term embracing anyone who ‘regularly collects or attempts to collect … debts owed

or due … another.’” Henson v. Santander Consumer USA Inc., 137 S.Ct. 1718, 1719 (2017).

       23.     Because each of these roles historically has been wholly separate, companies have

specialized in performing one service or the other. FMS focuses its business solely on the

collection of defaulted loans. Tackling defaulted loans requires skills and expertise that differ

substantially and materially from the skills and expertise required for loan servicing. FMS has

systems, processes, and procedures to efficiently collect defaulted student loan debt while ensuring

compliance with statutes and rules applicable to debt collection, such as the FDCPA. Loan

servicers do not possess these skills, expertise, and processes.

       B.      Debt Collection Services Are Commercial Items For Which Congress Permits
               Payment Out Of Amounts Recovered

       24.     Debt collection services are commercial items under the FAR. The General

Services Administration (“GSA”) administers Federal Supply Schedule 00CORP (The

Professional Services Schedule) which includes financial and business solutions services, and

specifically “Category 520 4 Debt Collection Provide collection services and servicing of

defaulted loans which may include borrower negotiations, restructuring, and workout

agreements.”    https://www.gsaelibrary.gsa.gov/ElibMain/sinDetails.do?scheduleNumber=00CO



                                                 -9-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 10 of 57



RP&specialItemNumber=520+4&executeQuery=YES (last visited February 27, 2019). There are

60 contractors that hold this GSA schedule contract, which covers the exact same defaulted student

loan collection services that ED has now included in the Three RFPs.

        25.     Not only are debt collection services commercial items under the FAR and on the

GSA schedule, they are authorized under the U.S. Code as a distinct type of contract. 31 U.S.C.

§ 3718 covers “Contracts for collection services.” This statute authorizes contracts to recover

indebtedness owed to the United States Government and mandates that the contractor be subject

to the “laws and regulations of the United States Government and state governments related to

debt collection practices.” 31 U.S.C. § 3718(a)(2)(B). Moreover, such a contract need not be

constrained by amounts provided in an appropriation law, but rather the contractor’s compensation

may be paid from the amount recovered. 31 U.S.C. § 3718(d) and (e).

        C.      Default Rates Are Out Pacing Rates Of Collection By ED’s Current Small
                Business Debt Collection Contractors

        26.     Presently, ED has a number of small business contractors serving as debt collectors

for defaulted student loan debt. These are the only contractors receiving new defaulted accounts

to attempt collections on, and this has been the case for most of the last year.

        27.     The statistics pertaining to student loan debt default are staggering. There is

approximately $1.56 trillion in total U.S. student loan debt.         Approximately 44.7 million

Americans have student loan debt. About 11.5% of student loans are 90 days or more delinquent

or are in default.

        28.     ED has not made any default or collection data available for 2019 at the time of the

filing of this Complaint. However, the total amount of debt in default rose for the last four years

from $51.35 billion in 2015 to more than $165.97 billion in 2018. During that same period, PCA

recovery rates fell from about 19 percent per year to approximately only 6 percent per year, an



                                                -10-
           Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 11 of 57



alarming correlation directly tied to ED’s failure to award collection contracts to large business

PCAs over that time period.

          29.        According to a Brookings Institute report, trends show that cumulative default rates

on student loan debt continue to rise between 12 and 20 years after the borrower obtains the loan,

and once Brookings applied those trends, it concluded that nearly 40 percent of borrowers may

default         on     their    student    loans     by      2023.        https://www.brookings.edu/wp-

content/uploads/2018/01/scott-clayton-report.pdf (last visited February 27, 2019). Taking into

account Brookings’ independent findings, many hundreds of millions of dollars of defaulted

student loans, which U.S. taxpayers are funding, will go uncollected despite the availability of

PCAs like FMS that could collect a substantial amount of that money if ED enlisted their services.

          30.        ED’s leadership does not dispute findings from independent entities like Brookings.

In late November 2018, ED Secretary Betsy DeVos publicly announced that rising student loan

debt has created a “crisis in higher education.” https://www.forbes.com/sites/zackfriedman/2018/

11/28/student-loan-debt-crisis/#6c3f87c521e3 (last visited February 27, 2019). According to

Forbes, Secretary DeVos said that student loan debt has risen $500 billion since 2013, and she

“raised a ‘red warning flag’ that student loan debt is crippling students, federal taxpayers and

stealing from future generations.” Id.

          31.        As Secretary DeVos explained in her November 27, 2018 speech:

                     It took 42 years—1965 until 2007—for the student loan balance to grow
                     to 500 billion dollars. It took only six years for the loan balance to
                     double—to one trillion dollars—in 2013. One-seventh the amount of
                     time it took to get to 500 billion.

                     And today, only five years later, FSA holds nearly 1.5 trillion dollars
                     in outstanding loans.

                     1.5 trillion dollars is almost impossible to fathom. So, let me put it this
                     way: 1.5 trillion dollars is more than 10 thousand dollars of someone



                                                      -11-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 12 of 57



               else’s student loan debt for each and every American taxpayer—145
               million of them.

               At 1.5 trillion dollars, FSA’s loan portfolio is now one-third of the
               Federal government’s balance sheet. Last year, uncollateralized student
               loans—which are all of them, by the way—accounted for over 30
               percent of all federal assets.

               One third of the balance sheet. Only through government accounting is
               this student loan portfolio counted as anything but an asset embedded
               with significant risk.

               In the commercial world, no bank regulator would allow this portfolio
               to be valued at full, face value.

               Federal Student Aid has a consumer loan portfolio larger than any
               private bank. Behemoths like Bank of America or J.P. Morgan pale in
               comparison. FSA also is the largest direct loan portfolio in the whole
               Federal government—by far—surpassing all other federal direct loans
               combined by 1.1 trillion dollars.

               And yet, only 24 percent of FSA borrowers—one in four—are currently
               paying down both principal and interest. Nearly 20 percent of all loans
               are delinquent or in default. That’s seven times the rate of delinquency
               on credit card debt.

               And since 2010, the debt level of individual borrowers has ballooned.
               70 percent of loan growth since then has been driven by increases in
               individual borrower debt load, only 30 percent is due to a growth in the
               number of borrowers. Nearly three quarters of accumulated debt
               represents the same students taking out more and more loans.

               This phenomenon is true for all types of higher ed institutions. And this
               trend line continues to grow.

https://www.ed.gov/news/press-releases/us-secretary-education-betsy-devos-warns-looming-

crisis-higher-education (last visited February 27, 2019) (emphasis added).

       32.     ED has been losing substantial ground in collecting debt in recent years. In fiscal

year 2014, the PCAs generated nearly $9 billion in recoveries on a $52 billion portfolio of

defaulted student loan debt. After ED stopped using the large business PCAs in fiscal year 2017,

ED generated approximately $10 billion in recoveries on a $166 billion portfolio. The portfolio

of defaulted student loan debt more than doubled, but ED’s collections increased by about 10


                                               -12-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 13 of 57



percent. These figures unequivocally demonstrate a need for more PCAs, and the award of

contracts under the PCA Solicitation would help ED improve these figures substantially.

       33.     Notwithstanding these alarming statistics, and the incredible statements by its own

Secretary, ED has done nothing with the PCA Solicitation since it was enjoined from cancelling it

in September 2018.

       34.     Instead, for multiple years, ED has engaged in an odyssey of repeated failures to

lawfully procure default collection services from large business PCAs. This has left ED to try to

cover its default collection requirements with a group of small businesses. Among that group, two

or three small businesses are performing most of the work. But, as the data discussed above shows,

these small businesses cannot keep pace with the ballooning defaults, which has resulted in more

and more defaulted student loan debt going uncollected. That otucome—the failure to collect on

defaulted student loan debt—is a failure by ED to meet its mandate to Congress and the U.S.

taxpayers.

       D.      For Years, ED Has Failed To Procure Default Collection Services

       35.     On December 11, 2015, ED issued the PCA Solicitation seeking to award the next

iteration of default collection contract awards. The PCA Solicitation stated that ED would award

multiple Indefinite Delivery/Indefinite Quantity (“IDIQ”) contracts and Task Orders to an

undefined number of awardees. Forty-seven offerors, including FMS, submitted proposals in

response to the PCA Solicitation.

       36.     On December 9, 2016, ED notified FMS that it along with six other offerors had

been selected for award under the PCA Solicitation. See Gen. Revenue Corp., B-414220.2 et al.,

(Comp. Gen. Mar. 27, 2017). Following ED’s December 2016 award announcements, numerous

disappointed offerors filed bid protests at the Government Accountability Office (“GAO”). GAO

consolidated some of the protests, and addressed some of the protests alone.


                                              -13-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 14 of 57



       37.     On March 27, 2017, GAO issued a decision on the consolidated protests. See id.

GAO sustained the protests in part and denied the protests in part, finding that ED had failed to

conduct reasonable and equal technical and past performance evaluations. Id. GAO recommended

that ED amend the PCA Solicitation to accurately reflect its needs; and then conduct and

adequately document a new evaluation of proposals under the past performance and management

approach factors. Id. GAO also recommended that, after conducting a new evaluation, ED prepare

and adequately support a new source selection decision. Id. Unfortunately, ED never recovered

from GAO’s initial finding that it had not properly conducted the default collection services

procurement.

       38.     On March 28, 2017, Continental Service Group, Inc. (“ConServe”) filed a bid

protest with this Court. See Continental Serv. Grp., Inc. v. United States, No. 17-449 et al.

ConServe challenged both ED’s evaluation of its proposal and the number of defaulted borrower

accounts it was receiving under its incumbent 2015 Award Term Extension (“ATE”) agreement.

Additional bid protests in the Court followed.

       39.     On May 19, 2017, the Government filed a notice of corrective action in response to

the Court protests advising the Court that ED had decided to implement the GAO’s

recommendations. See id., Dkt. No. 122. Dr. Patrick Bradfield, FSA’s Director of Acquisition

and Head of the Contracting Activity filed a sworn declaration stating that, “FSA intends to take

corrective action under this Solicitation in response to the recommendations of the [GAO] and the

exhortations of the Court to find a global solution to these protests.” Exhibit A ¶ 4. As Dr.

Bradfield explained, ED’s plan “will entail making minor amendments to the Solicitation,

requesting revised proposals, and conducting a new evaluation.” Id.




                                                 -14-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 15 of 57



       40.     Having agreed to follow GAO’s recommendation, ED plainly had reevaluated its

requirements for default collection services and decided that the PCA Solicitation still accurately

reflected its needs. Nowhere in his sworn declaration did Dr. Bradfield state that ED was

reevaluating its debt collection system, its need for default collection services, or its intention to

procure those default collection services under the PCA Solicitation.

       41.     According to Dr. Bradfield, ED would complete the reevaluation, responsibility

determinations, and other pre-award activities by August 24, 2017, and by August 25, 2017, ED

would issue new notices of award and notices of termination of the default collection services

contracts it had originally awarded in December 2016 (if any). FMS timely submitted a fully

responsive proposal on June 20, 2017.

       42.     ED failed to meet its schedule for the reevaluation. ED did not conclude the

reevaluation or announce new award decisions until several months after its stated completion

date, and even then, only after ordered to do so by this Court.

       E.      ED Announced The NextGen Procurement As Solely For Loan Servicing

       43.     On August 4, 2017, while ED was conducting its corrective action reevaluation

under the PCA Solicitation, William Leith, FSA’s Chief Business Operations Officer, filed a sworn

declaration under penalty of perjury in this Court to clarify the differences between ED’s loan and

debt collection services. Continental Serv. Grp., Inc. v. United States, No. 17-449 et al., Dkt. No.

183-2 (“Leith Decl.”), attached here at Exhibit B. Additionally, Mr. Leith’s declaration explained

how loan servicing was unrelated to the single procurement for PCA default collection services.

Id. ED, through Mr. Leith’s sworn declaration, also intended to provide this Court information

about the planned NextGen solicitation.

       44.     Speaking on behalf of ED, Mr. Leith represented to this Court that the NextGen

procurement would relate “solely to loan servicing and not collection activities for defaulted


                                                -15-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 16 of 57



loans.” Id. ¶ 9 (emphasis added). Mr. Leith explained that loan servicing is “managing loans

which are not in default, meaning while the borrowers are in school, in the post-graduation grace

period, or in repayment status.” Id. ¶ 5. Mr. Leith continued:

               The Department contractors who perform that loan servicing work
               (commonly referred to as “loan servicers”) receive ‘booked’ loans
               after the funds are disbursed to students, contact borrowers once
               they are in the grace period (i.e., prior to beginning repayment of a
               loan) to determine the desired repayment plan, and set up payment
               methods. Once in repayment, the loan servicer contractors provide
               borrowers with billing statements, process payments, and offer
               services to borrowers such as processing changes to repayment
               plans, forbearance and deferments, and the like.

Id.

       45.     As Mr. Leith emphasized within his sworn statement, “[t]he work of the loan

servicers is separate and distinct from the debt collection work that the PCAs perform under their

respective default collection services contracts.       PCA contractors perform services on only

defaulted loans.” Id. ¶ 6 (emphasis added). Mr. Leith explained that debt collection concerns

“loans which are extremely delinquent (payment is 360 days past due).” Id. He further explained

that debt collectors perform activities that loan servicers do not, insofar as debt collectors “conduct

‘skip trace efforts’ to obtain contact information on borrowers, contact borrowers seeking to

collect, explain various options available for curing the default, including loan rehabilitation

programs, and set up rehabilitation payment plans. PCAs also process administrative wage

garnishment procedures, if applicable.” Id.

       46.     In speaking specifically about the NextGen procurement, Mr. Leith told this Court

that ED had cancelled an earlier loan servicing solicitation and that, as of August 2017, ED

intended to develop a Next Generation Processing and Servicing Environment for those services.

Id. ¶ 3. He attached a copy of ED’s press release about NextGen to this declaration. Id. Notably,

the press release referred only to servicing, not default collections:


                                                 -16-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 17 of 57



               The anticipated FSA Next Generation Processing and Servicing
               Environment will provide for a single data processing platform to
               house all student loan information while at the same time allowing
               for customer account servicing to be performed either by a single
               contract servicer or by multiple contract servicers. This new
               approach is also expected to require separate acquisitions for
               database housing, system processing and customer account
               servicing which will allow for maximum flexibility today and into
               the future. FSA expects these contemplated changes to the servicing
               and processing environment to provide the opportunity for
               additional companies to submit proposals for contracting with FSA.

Id., ED press release Aug. 1, 2017, “Secretary DeVos Announces Intent to Enhance FSA’s Next

Generation Processing and Servicing Environment Creating the Foundation of Tomorrow’s

Student Loan Program” (emphasis added).

       47.     If the press release was not clear enough, Mr. Leith explained in his sworn

declaration that:

               Neither of these press releases, nor the Federal Student Loan
               Servicing Solicitation to which they both relate, are at all related to
               the debt collection solicitation (Solicitation No. ED-FSA-16-R-
               0009) under which the private collection agencies (PCAs) will
               perform debt collection services. As explained below, the work to
               be performed under Solicitation ED-FSA-16-R-0009 is different
               from loan servicing, involving an entirely separate procurement
               effort.

Id. ¶ 4 (emphasis added).

       48.     Mr. Leith emphasized that “[i]n short, these two functions (loan servicing versus

default collection), are substantively different and take place at different stages in the life of a

loan. FSA acquires these two types of services using distinct and separate solicitations and

contracts. Loan servicer contractors are assigned work from a pool of accounts distinct and

separate from the pool of accounts the PCAs service.” Id. ¶ 7 (emphasis added).

       49.     To further emphasize the differences between loan servicing and default

collections, Mr. Leith attached as Exhibit C to his declaration a chart listing the distinct activities



                                                 -17-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 18 of 57



performed by these two groups of contractors, each possessing specific skills and expertise to

perform their tasks. Id. Later in his declaration, Mr. Leith again stated in no uncertain terms that

ED’s “development of the Next Generation Processing and Servicing Environment in no way

impacts any corrective action currently underway on the PCA [S]olicitation at issue in these

cases, as such activities relate solely to loan servicing and not collection activities for defaulted

student loans.” Id. ¶ 9 (emphasis added).

       50.     Mr. Leith’s declaration was made under oath on behalf of ED and submitted to this

Court by the DOJ. The ConServe case in which this declaration was filed ended on February 14,

2018, just six days before ED issued the NextGen Phase I RFP. At no time during the pendency

of that case, or the several related cases afterwards, did Mr. Leith or the Government inform this

Court that Mr. Leith’s sworn declaration was no longer accurate.

       F.      ED Released The NextGen RFP Without Default Collection Services

       51.     On February 20, 2018, ED issued the Phase I NextGen RFP. In the NextGen RFP,

ED stated that it was seeking to procure services for the servicing of non-defaulted accounts. See,

e.g., Ex. B, Leith Decl. ¶ 9 (noting that NextGen “activities relate solely to loan servicing and not

collection activities for defaulted student loans”).

       52.     In addition, ED separately stated that it intended to procure the NextGen platform

in phases, and that ED was pursuing only the loan servicing phase at this time. The NextGen

Phase I RFP demonstrated this iterative procurement process by illustrating both a current and

future state for the NextGen system. ED’s Phase I NextGen solicitation expressly excluded default

collection services.




                                                 -18-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 19 of 57



       G.      ED Made New But Flawed Awards Under The PCA Solicitation

       53.     On January 11, 2018, ED issued two new notices of award under the PCA

Solicitation and unsuccessful offeror notices to the 40 other competing PCAs. FMS received an

unsuccessful offeror notice the afternoon of January 11, 2018.

       54.     After receiving its debriefing letter, on February 9, 2018, FMS filed a Complaint at

this Court protesting ED’s irrational, arbitrary, and capricious evaluation and the resulting flawed

award decisions. FMS Investment Corp. et al. v. United States, Nos. 18-204 et al., Dkt. No. 1.

Numerous other unsuccessful offerors filed similar Complaints, and the actions were consolidated,

with FMS’s protest being designated as the lead case. See, e.g., id., Dkt. No. 16.

       55.     On February 11, 2018, FMS moved for a Temporary Restraining Order and a

Preliminary Injunction to enjoin ED from recalling accounts under its bridge contract. See FMS

Investment Corp. et al. v. United States, Nos. 18-204 et al., Dkt. No. 11. After ED produced certain

“Core Documents,” briefing, and oral argument, on February 26, 2018, the Court granted FMS’s

motion and issued a preliminary injunction to preserve the status quo while it further evaluated the

merits of FMS’s protest.

       56.     In issuing the injunction, the Court indicated that it had “serious questions over

ED’s evaluation of proposals in this [PCA Solicitation] procurement.” Id., Dkt. No. 126 at 3. The

Court stated that “[t]he evidence before the Court points to inconsistencies, omissions, unequal

treatment of offerors, and cherry-picked data that the Court finds to be rather problematic.” Id. at

3-4. As a result, the Court concluded that FMS and the other consolidated plaintiffs were likely to

succeed on the merits of their bid protests. In other words, ED once again had failed to properly

issue contract awards for necessary default collection services.

       57.     The Court also found that FMS had sufficiently demonstrated that it would be

irreparably harmed absent preliminary injunctive relief while ED had failed to offer any


                                               -19-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 20 of 57



justification that it would be harmed at all if the injunction were entered. Id. at 4. Finding that the

“balance of hardships clearly weigh[s] in favor of Plaintiffs,” given that “there will be little to no

harm to the Government if injunctive relief is granted,” id., the Court found that preliminary

injunctive relief was appropriate and granted FMS and the other plaintiffs’ motions.

       H.      ED Attempted To Cancel The PCA Solicitation, Claiming It Had A New Plan

       58.     On March 9, 2018, the Government filed its Administrative Record (“AR”). See

id., Dkt. Nos. 131. Just days before another oral argument, on March 19, 2018, the Government

filed a notice informing the Court and the parties that ED had been reviewing the protests and the

PCA Solicitation “in order to assess its options and to identify the best path forward for the agency

and borrowers.” Id., Dkt. No. 149 at 1. The Government stated that “ED has reached a point in

its analysis where it appears likely that a course of action other than continued litigation of the

pending protests will be pursued,” but it did not specify what actions ED actually would take. Id.

       59.     On May 3, 2018, the Government filed a notice with the Court indicating that it had

completed its review of the PCA Solicitation, and that it had decided to cancel the PCA

Solicitation “due to a substantial change in the requirements to perform collection and

administrative resolution activities on defaulted Federal student loan debts.” FMS Investment

Corp. et al. v. United States, Nos. 18-204 et al., Dkt. No. 188 at 1. The May 3 Notice, which ED

issued the same day that Phase I NextGen proposals were due, provided:

               In the future, ED plans to significantly enhance its engagement at
               the 90-day delinquency mark in an effort to help borrowers more
               effectively manage their Federal student loan debt. ED expects these
               enhanced outreach efforts to reduce the volume of borrowers that
               default, improve customer service to delinquent borrowers, and
               lower overall delinquency levels. The current private collection
               agencies (PCA) under contract with ED have sufficient capacity to
               absorb the number of accounts expected to need debt collection
               services while the process for transitioning to the new approach is
               developed and implemented. Therefore, additional PCA contract
               work is not currently needed.


                                                 -20-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 21 of 57



Id. (emphasis added).

       60.     ED gave no indication as to when or how it would implement this new “plan” or

the basis for believing that additional outreach efforts—which it apparently assumed the borrower

would respond to—would reduce debt collection demand so much as to render a procurement for

default collection services superfluous. Instead, despite volumes of contrary information that ED

itself has published and is otherwise widely available in the press, and nearly four years of

attempting to award contracts under the PCA Solicitation, ED claimed that its new, yet-to-be-

developed future plan would so greatly reduce ED’s statutorily required default collection services

demand as to render the need for PCAs “nonexistent.”

       61.     In a subsequent filing with this Court, on May 23, 2018, the Government submitted

a May 3, 2018 Memorandum to File authored by Murthlyn Aldridge, Contracting Officer. Id.,

Dkt. No. 244-1.      This Memorandum to File had the subject line, “CANCELLATION

DECISION—SOLICITATION NO. ED-FSA-16-R-0009 DEBT COLLECTION SERVICES”

(the “Cancellation Decision”). A copy of the Cancellation Decision is attached as Exhibit C.

       62.     In several respects Ms. Aldridge’s Cancellation Decision was consistent with the

Notice that the Government filed with the Court on May 3, 2018. Ms. Aldridge wrote that after

making the awards to two PCAs, “FSA Business Operations informed FSA Acquisitions that

FSA’s needs and requirements for servicing student loans in delinquency and default will change

significantly in the near future.” She did not define what she meant by “near future.” Ms. Aldridge

then explained that she had reviewed “FSA’s revised requirements” and based on that review, she

determined “that the contracts awarded under Solicitation ED-FSA-16-R-0009 will not satisfy

FSA’s new requirements and therefore are no longer needed.” Ms. Aldridge, however, did not

identify what those revised requirements consisted of or when they were developed.




                                               -21-
           Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 22 of 57



       63.     Instead, Ms. Aldridge wrote in her Cancellation Decision about a “new vision” that

FSA had “for an enhanced servicer(s) to provide services to borrowers beginning ninety (90) days

after a borrower account becomes delinquent and continue those services through the resolution

of any subsequent default.” (Emphasis added). She stated that “FSA’s need for [PCA] services

as a function separate from the work provided by the enhanced servicer(s) will diminish rapidly in

the coming months and ultimately become nonexistent.” Ms. Aldridge’s assertions, however,

completely contradict information and assertions that Mr. Leith made to the Court in his August

4, 2017 sworn declaration. As discussed above, in that sworn declaration, Mr. Leith explained that

the loan servicers service the loans, and the PCAs collect on the loans that inevitably fall into

default.

       64.     According to Ms. Aldridge in the Cancellation Decision, on or about May 3, 2018,

ED came up with a new idea to “service borrower accounts starting at 90 days or more delinquent

versus 360 days or more delinquent.” (Emphasis added). According to the Cancellation Decision,

to facilitate the “new” idea, ED plans on creating a new portfolio “for all borrower accounts that

are 90 days or more delinquent.” To service this new portfolio, Ms. Aldridge wrote that “FSA will

need a contractor(s) that will focus solely on the resolution of delinquencies and collection

activities for the new portfolio of work that will be comprised of accounts beginning at 90 or

more days delinquency.” This new approach will require that “[t]he contractor(s) will provide all

aspects of collection and default resolutions related to servicing borrower accounts in repayment

including entitlements such as deferments, forbearances, repayment plans discharge/forgiveness,

etc. and the same contractor(s) will be able to handle post default collections such as

[Administrative Wage Garnishment] and [Treasury Offset Program].” In short, the Cancellation




                                              -22-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 23 of 57



Notice stated that it was ED’s intention to take two, entirely separate services—loan servicing and

default collection services—and combine them under a single contract.

       65.     The Cancellation Decision also had an accompanying May 3, 2018 memorandum,

which described ED’s new “enhanced services” idea. Exhibit D. On page 2 of that memorandum,

ED stated that the contractor providing enhanced services would possess “full and complete

understanding” of “all methods of collection and default resolution.” Id. at 2.

       66.     But, as industry publication insideARM observed ED could not implement this

“new vision” for many years: “In addition to getting all servicers on one platform (the Navients,

Nelnets, etc.), industry experts noted that the system design revealed in December 2017 included

a default management module as well. It seemed, though, that this module would be years away

from becoming a reality, as it hasn’t yet been the subject of a technology solicitation.”

https://www.insidearm.com/news/00044012-ed-data-shows-109-increase-student-loan-de/            (last

visited February 27, 2019) (emphasis added). Ms. Aldridge even admitted that the plan was

(generously put) in its infancy. In fact, ED did not even know whether the plan is consistent with

the law, explaining that at some point, “[a]ll proposed changes to current collection practices will

be reviewed to ensure legal compliance with the Higher Education Act, Department and Treasury

regulations, and other applicable regulations before they are implemented.”

       67.     Based on Ms. Aldridge’s justification nonetheless, the Government moved to

dismiss all the protests of the January 2018 awards. The Court dismissed the pending protests as

moot, but indicated that interested parties could separately challenge the Cancellation Decision.

       I.      This Court Enjoined ED From Canceling The PCA Solicitation

       68.     FMS filed a protest challenging the Cancellation Decision with the Court on June

18, 2018. Seven other PCAs similarly filed protests challenging ED’s decision to cancel the PCA




                                               -23-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 24 of 57



Solicitation.   The consolidated plaintiffs argued that ED’s Cancellation Decision was

undocumented, unreasonable, and arbitrary and capricious.

        69.     Among other arguments, plaintiffs argued that ED’s decision to cancel the PCA

Solicitation because of its “new vision” of enhanced servicers was irrational because ED could not

even approximate when it might be able to procure these services. Without having any sort of

timetable as to when it would issue a solicitation seeking these enhanced servicer services, it was

not reasonable for ED to claim that it no longer needed PCA default collection services. At the

very least, ED would need default collection services during the interim while ED created an

acquisition plan, developed a solicitation, notified potential offerors of the new requirements,

conducted a procurement, made enhanced servicer contract awards, and actually accepted the new

processing and collection systems that needed to be developed. As the plaintiffs argued, despite

these numerous, substantive, and complex steps, ED had not even thought about a plan for

completing it—ED had no idea whether enhanced servicers would be up a running in the coming

years or even in this decade.

        70.     ED could not rebut those arguments. In fact, the Government conceded that ED

had not developed an actual plan for procuring enhanced servicing. On July 19, 2018, in open

court, the Government confirmed to the Court that ED had no plan about when it plans to issue a

solicitation to procure the enhanced servicer solution or even how it intends to do so:

                MR. PEHLKE: They -- my understanding is there’s no target date
                right now for the next -- for moving to phase -- what would be --
                could be a phase two or a different solicitation to bring that
                together, and that’s why in the cancellation -- in the
                Administrative Record and the things that you see around it, the
                determination was made, because that was a concern. What they
                looked at is do we have the capacity and the ability to continue to
                move forward, to meet all of our requirements, to fulfill our mission,
                while we develop that? And they determined yes.




                                                -24-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 25 of 57



Hr’g Tr. 39:14-24, July 19, 2018 (emphasis added), excerpt attached at Exhibit E. Thus, by the

Government’s own admission, there was no date when it might issue a solicitation to implement

the “new vision.”

       71.     The Government also informed the Court that ED’s enhanced servicer vision—

which includes default collection services as identified in ED’s May 3 memorandum that

accompanied the Cancellation Decision of the same date—was not included in the NextGen

Phase I procurement. The Government similarly conceded this exclusion:

               MR. PEHLKE: So the NextGen went onto the street on February
               20th. The proposals were due in April. They are currently being
               evaluated for phase 1, and phase 1 is about implementing and
               developing this seamless system online. Because currently, what –
               and this you see in some of the enhanced servicer description and
               some of the problems that we discuss in our briefs is designed to
               deal with, right now there’s every PCA, every debt collector, they
               have their own websites, there’s a lot of different mechanisms for
               borrowers to deal with whoever it is handling their account, and the
               goal is to get one platform that services the life of a loan.

               So that’s phase 1 is about developing that technology. When -- so
               my understanding of the timeline right now is the one decision that
               needs to be made for ED is whether or not they are going to do the
               enhanced servicing strategy via phase 2 of the NextGen
               procurement, or if they’re going to separately procure it. Separate
               services. And that decision won’t be made until they finish the
               phase 1 evaluation, which is ongoing.

Hr’g Tr. 58:14-22, August 30, 2018 (emphasis added), excerpt attached at Exhibit F.

       72.     As the Government expressly informed the Court: enhanced servicing services—

including default collection services—were not included in NextGen Phase I, and that ED would

not decide when and how to procure those services until after procuring an IT platform upon which

to service loans.




                                              -25-
           Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 26 of 57



       73.     On September 14, 2018, this Court agreed with FMS and the other plaintiffs and

issued an opinion and order permanently enjoining ED from proceeding with the cancellation of

the PCA Solicitation.

       74.     Based on the parties’ briefs, the “scant” 33 page record, and oral argument, this

Court concluded that “ED either did not have, or did not sufficiently document, a rational basis for

its decision to cancel the solicitation.” As relevant here, this Court noted that the hasty maneuvers

of ED appeared “slipshod,” and that even ED’s own May 3, 2018 documents note that, however

grand ED’s “new vision” may be, “the program still needs to be reviewed for compliance with

applicable laws and regulations.” The Court continued:

               Furthermore, the [Administrative Record] is missing critical
               information about the enhanced servicer program. The AR does not
               include any plan or timeline for implementing the program. It
               does not include a request for proposals, or any mention of what that
               request might look like. It does not refer to a source of funding. It
               does not even include a copy of the solicitation that ED cancelled to
               clear a path for the enhanced servicers.

Id. (emphasis added).

       75.     After detailing numerous other flaws in ED’s rationale, the Court concluded, as

follows:

               The cancellation notice and the AR purport to outline a significant
               policy change. ED had clearly planned for PCAs to continue to
               administer defaulted student loans as recently as January 2018
               because the agency awarded two PCA contracts that month. Yet
               not four months later, in a procurement cancellation notice, ED
               declared a new direction and an end to contracting for PCA services.
               ED needs to provide a “reasoned analysis” for the policy change.
               For all the reasons above, it has failed to do so.

Id. (emphasis added) (internal citations omitted).

       76.     In short, having reviewed the full AR of ED’s attempt to cancel the PCA

Solicitation, and having heard argument from the parties, this Court concluded that ED had no plan



                                                -26-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 27 of 57



for enhanced servicers, which included default collection services. ED even expressly admitted

that its enhanced servicer “vision”—including default collection services—was not part of

NextGen Phase I, and that ED would not even consider whether to add these requirements into

NextGen until after it procured a new IT platform.

       77.     Although this Court enjoined ED from cancelling the PCA Solicitation on

September 14, 2018, ED has not done anything to proceed with that solicitation.

       J.      ED Released Flawed Phase II Solicitations For The NextGen Procurement,
               Attempting To Include Default Collection Services Secretly

       78.     Just ten days after being enjoined from cancelling the PCA Solicitation, on

September 24, 2018, ED issued the solicitations for Phase II of NextGen.

       79.     Surprisingly, ED attempted to procure defaulted loan debt collection services in the

new Phase II NextGen solicitations. For instance, paragraph C.3.3.b. of the Phase II solicitation

provided, “Student aid back-office processing” provides that the contractor will provide solutions

that, among other things, engage in the following:        “Rehabilitation, Administrative Wage

Garnishment (AWG), Treasury Offset Program (TOP), and other related processing.” AWG was

authorized by § 3720D. “Garnishment” of the Debt Collection Improvement Act of 1996. 31

U.S.C. §§ 3701, et seq. AWG is an administrative process that requires that debtors be notified of

the Government’s intent to have their wages withheld by their employer. As part of the process,

the borrower who has failed to make payments on a loan has a right to request a hearing. As noted

by Mr. Leith in Exhibit C to his sworn declaration, AWG is the work of debt collectors, not loan

servicers. See Exhibit B, Leith Decl.

       80.     Initially, ED was not forthcoming about whether it was trying to add defaulted loan

collection services into the NextGen procurement. Beginning on September 26, 2018, another

PCA, ConServe, asked ED whether ED intended to procure default recovery services (i.e.,



                                               -27-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 28 of 57



traditional PCA services) and/or “enhanced servicing” services under NextGen Phase II. Exhibit

G. By October 1, 2018, ConServe had followed up on the question three times, but ED still had

not responded. Exhibit H.

       81.     On October 5, 2018, ED expressly confirmed that it intended to procure default

collection services under the Phase II solicitation for NextGen:

               The Phase I Solicitation advised prospective offerors that NextGen
               contract(s) may encompass any and all activities associated with
               servicing of student aid, including servicing aid at every stage in the
               lifecycle, from application and disbursement of the aid, to payment
               and to servicing in delinquency or default status. As such, the Phase
               II Solicitation language for Business Process Operations (formerly
               referred to as Components E&F) advises eligible, prospective
               offerors that potential NextGen contract(s) may service the entire
               student aid lifecycle and life of the loan, including default
               servicing.

Exhibit I (emphasis added).

       K.      ED’s OIG And Congress Became Concerned About ED’s Administration Of
               Loan Servicers’ Contracts And Loan Servicers’ Performance

       82.     In the midst of ED’s NextGen procurement efforts, ED’s Office of Inspector

General (“OIG”) began reviewing ED’s administration of loan servicer contracts. That review

culminated in a February 12, 2019 report: “Federal Student Aid: Additional Actions Needed to

Mitigate the Risk of Servicer Noncompliance with Requirements for Servicing Federally Held

Student Loans,” ED-OIG/A05Q008 (the “OIG Report”).

       83.     At the same time, Congress also became concerned about loan servicer

performance and accountability, and presented the President with legislation to begin to address

those concerns.

       84.     On September 28, 2018, the President signed into law the Department of Defense

and Labor, Health and Human Services, and Education Appropriations Act, 2019 and Continuing

Appropriations Act, 2019 (the “Pub.L. 115-245”). Pub.L. 115-245 establishes a requirement that


                                                -28-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 29 of 57



in order to use the Federal funds available to through September 30, 2020 for student loan

servicing, ED must use more than one loan servicer.

               For Federal administrative expenses to carry out part D of title I, and
               subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title
               IV of the HEA, and subpart 1 of part A of title VII of the Public
               Health Service Act, $1,678,943,000, to remain available through
               September 30, 2020: . . . Provided further, That in order to promote
               accountability and high-quality service to borrowers, the Secretary
               shall not award funding for any contract solicitation for a new
               Federal student loan servicing environment, including the
               solicitation for the FSA Next Generation Processing and Servicing
               Environment as amended by the Department of Education on
               February 20, 2018, unless such an environment provides for the
               participation of multiple student loan servicers that contract directly
               with the Department of Education to manage a unique portfolio of
               borrower accounts and the full life-cycle of loans from disbursement
               to payoff with certain limited exceptions, and allocates student loan
               borrower accounts to eligible student loan servicers based on
               performance: . . .

       85.     This law is intended to ensure that ED does not procure loan servicing from one

loan servicer. Rather, ED is required to award contracts to more than one loan servicer, so that it

can allocate accounts to the loan servicers on the basis of performance.

       L.      ED Abandoned And Cancelled Its Original NextGen Procurement

       86.     FMS and several other PCAs filed bid protests at this Court challenging ED’s

exclusion of them from the NextGen competition. This Court consolidated those bid protests under

the case, Navient Solutions LLC v. United States, No. 18-1679C (the “NextGen Protest”).

       87.     On December 4, 2018, the Court held an oral argument on one of the plaintiff’s

motion for preliminary injunction in the NextGen Protest.

       88.     During the hearing on December 4, 2018, the Court informed the parties that ED’s

action of moving forward on the NextGen procurement without giving the PCAs an opportunity

to participate in the procurement “would be a blatant violation of competition requirements.” Hr’g

Tr. 36: 25-37 – 37: 1-4, December 4, 2018.


                                                -29-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 30 of 57



        89.     On December 14, 2018, the Government filed a Motion to Stay Pending Corrective

Action, see Navient Solutions, No. 18-1679C, Dkt. No. 66, stating that it intended to cancel the

relevant components of the NextGen solicitation by January 15, 2019.

        90.     Trade publication insideARM summed up the state of ED’s affairs as a result of

this development in a January 10, 2019 article:

                The primary characteristic of the program is it’s a dynamic, active, and
                growing inventory of more than $1.5 trillion dollars with roughly $150
                billion in defaulted debts underwritten by taxpayers that must be managed
                closely and carefully. ED’s NextGen system design (and procurement
                process) has not credibly addressed how it plans to manage its bad debt;
                one of the largest and most complex consumer credit programs in the world.
                Its inventory has accumulated over the past forty years and is growing at
                roughly 13.1% each year, on average, since 2000.

https://www.insidearm.com/blogs/arm-in-focus/00044629-ed-cancels-latest-phase-nextgen-

procureme/ (last visited February 27, 2019) (emphasis added).

        91.     On January 15, 2019, ED cancelled the relevant components of the NextGen

solicitation.

        92.     On February 12, 2019, the Court dismissed the NextGen Protest without prejudice.

In its Order, the Court noted that FMS had filed a motion for leave to file a supplemental complaint

alleging that ED’s newest, revised solicitation improperly bundles different types of student debt

collection and administration services. Navient Solutions, No. 18-1679C, Dkt. No. 81.

        M.      ED Issued Three Interrelated RFPs Based On A “Life Of The Loan Plan”

        93.     On January 15, 2019, ED issued the Three RFPs. One RFP is called NextGen

Enhanced Processing Solution (Solicitation No. 91003119R0005); another RFP is called NextGen

Business Process Operations (Solicitation No. 91003119R0008); and the third RFP is called

NextGen Optimal Processing Solution (Solicitation No. 910031119R0007).




                                               -30-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 31 of 57



        94.     Each of the Three RFPs incorporates an identical document that outlines the

contractor’s responsibility under each contract for the “Life of loan servicing intended state:

Continuous, frequent, and tailored customer engagement.” Enhanced Processing Solution RFP at

Attachment 12; Optimal Processing Solution RFP at Attachment 9; and Business Process

Operations RFP at Attachment 11. This document, attached to this Complaint at Exhibit J,

summarizes ED’s new apparent plan going forward: the “Life of the Loan Plan”.

        95.     The Life of the Loan Plan included some details on what ED’s loan servicing

contractor would be required to do starting at the 90 days’ delinquent mark, which Ms. Aldridge’s

May 3, 2018 Cancellation Decision alluded to but never explained. At 91 to 270 days past due on

a loan, the servicer would now make “more frequent outbound calls with cautionary tone” and use

a “multi-channel engagement, i.e., phone, email, chat, text.” Life of the Loan Plan at 91-270 DPD.

The back-office operations would (somehow) use new automated techniques to try to track

borrows better at this point. Id.

        96.     Yet, the servicing “enhancements” that ED has devised since it improperly

attempted to cancel the PCA Solicitation are nothing more than a strategy to have its servicer work

harder—a dubious strategy given contemporaneous information about servicer effectiveness.

        97.     The OIG Report issued on February 12, 2019 chronicles that FSA failed to track

servicers’ noncompliance with contract requirements, failed to require servicers to follow contract

requirements, and failed to employ any logical metrics in assigning loans to servicers based on

performance. Id. at 9. Thus, while ED had attempted to cancel the PCA Solicitation based on a

premise that its servicer contracts would reduce defaults, the OIG found that during that relevant

time, FSA had failed to administer its servicing contracts effectively.




                                                -31-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 32 of 57



       98.     In any event, the Life of the Loan Plan in the Three RFPs expressly recognizes

separate services are necessary once a borrower’s loan reaches 271 days past due. At that point,

PCA services are necessary.

       99.     ED’s Life of the Loan Plan details both “Customer engagement” and “Back-office”

defaulted loan collection functions. At 271+ days, the “Payment cycle” of the loan is deemed to

be “Technical and reported default,” according to the document. This time frame corresponds with

the long-standing time frame when a loan is considered in default.

       100.    Once the loan is in default under the RFPs, according to the Life of the Loan Plan,

the contractor will engage in: “Daily outbound calls with recovery tone”; “Intensive, frequent

engagement through other channels”; “Digital self -service for loan rehab”; and “Cost effective

contact.”

       101.    Under the Life of the Loan Plan ED is requiring the successful contractor under

each of the Three RFPs to make “[d]aily outbound calls with recovery tone” to each defaulted

borrower. Not one of the Three RFPs explains how ED can require that its contractor call each

defaulted borrower daily with a “recovery tone” when the Fair Debt Collection Practices Act

prohibits harassment or abuse of a defaulted borrower, which includes “[c]ausing a telephone to

ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.” 15 U.S.C. § 1692d(5).

       102.    Back-office functions of the Life of the Loan Plan also kick in once the loan is in

default. Back office systems are required to achieve the following: “Focus on successful borrower

resolution”; “Automated admin. actions implemented immediately and continued”; “Vendor

incentive program based on Vendor incentive program based on default reduction”; “Alternative

skip tracing”; and “Streamlined loan rehabilitation (i.e., paystub OCR).”




                                               -32-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 33 of 57



       N.      The Three RFPs

       103.    The services under each of the Three RFPs will include defaulted student loan

collection services in addition to traditional servicing of those loans when not in default.

       104.    According to the Three RFPs, the contractor should expect a volume of over seven

million defaulted accounts. See, e.g., Enhanced Processing Solution RFP, Attachment 20, Volume

Assumptions. The Three RFPs also anticipate a total loan volume of over 200 million at the start

of the contract. Id.

       105.    In the Enhanced Processing Solution RFP, ED seeks proposals for a new IT

platform that aggregates all non-defaulted and defaulted student debts, as well as servicing loans

and collecting defaulted student loan debt.

               a.      One contractor will be selected to provide the IT system to “consolidate the
                       functionalities of the multiple websites, mobile applications, and contact
                       centers that currently exist across the full customer lifecycles (from
                       application to school to servicing to default).” Enhanced Processing
                       Solution RFP ¶ C.2.2.

               b.      The a sole contractor will develop an IT system and the “[s]olution shall
                       track, project/forecast, and provide servicing functions for delinquent and
                       defaulted customer accounts.” Id. ¶ C.3.3.b.

               c.      The sole contractor will also provide all loan servicing and debt collection
                       activities. Moreover, these services will be provided under the resulting
                       contract for an indeterminate period of time until the Business Process
                       Operations RFP contract is issued: “Business process operations: Solution
                       may serve as the sole business process operations (both contact center
                       support and back-office processing) provider for all customer accounts as
                       they are migrated onto the new servicing platform until the multiple vendors
                       to be awarded under the separate Business Process Operations solicitation
                       are fully operational.” Id. ¶ C.3.3.e (emphasis added).

               d.      The single Enhanced Processing Solution contractor will service over 200
                       million borrower accounts. Id. ¶ L-2.4.1.2 (The contractor’s “solution will
                       scale from its current operating capacity to support FSA’s portfolio (nearly
                       200 million loans today and growing)”). Id. ¶ L-2.4.1.2.b.

               e.      Because this RFP does not provide any specific time when the Business
                       Process Operations contract under the related Solicitation No.


                                                -33-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 34 of 57



                      91003119R0008 will be awarded, the successful contractor under the
                      Enhanced Processing Solution RFP will be responsible to design and build
                      the IT platform that consolidates all of ED’s current systems, perform loan
                      servicing, and perform default collection services for an undetermined
                      period of time. The end of that undefined time period is dependent on ED’s
                      ability to run a successful procurement for the Business Process Operations
                      RFP and award one or more contracts for those services. And, as discussed
                      below, ED has not established a proposal due date for the Business Process
                      Operations RFP.

               f.     The resulting contract award “will be a hybrid of a firm-fixed priced (FFP)
                      contract and an indefinite-delivery indefinite-quantity (IDIQ) contract.” Id.
                      ¶ C.1.2. The RFP explains that “Indefinite-delivery indefinite-quantity
                      CLINs will be incorporated for the Business Process Operations
                      objectives.” Id.

               g.     The periods of performance will be “Solution Delivery (FFP) – no greater
                      than three months after award”; “Solution Operations and Maintenance
                      (FFP) – a base period of one year, with nine one-year option periods”; and
                      “Business Process Operations (IDIQ) – a base ordering period of five years,
                      with one five-year optional ordering period”. Id.

               h.     Accordingly, while the IT system will be delivered in three months after the
                      contract award, the contractor may perform loan servicing and defaulted
                      loan debt collection services for up to 10 years under the resulting contract.

       106.    In the Business Process Operations RFP, ED seeks proposals for contractors to

provide equipment and personnel to conduct customer outreach and contact functions for the entire

“loan lifecycle.”

               a.     ED’s goal with the Business Process Operations RFP is to “procure an
                      enterprise-wide, FSA-branded omni-channel digital platform featuring a
                      mobile-first, mobile-complete, and mobile-continuous solution.” Id. at 5.

               b.     This RFP states that the “digital platform will consolidate the functionalities
                      of the multiple websites, mobile applications, and contact centers that
                      currently exist across the full customer lifecycles (from application to
                      school to servicing to default).” Id. at 5-6.

               c.     Within this RFP, ED describes the litany of disparate services that it has
                      consolidated. See id. at 9-10.

               d.     ED did not establish a final technical proposal due date for this RFP.
                      Instead, ED announced that it would set a final proposal due date after it
                      completes the procurement of the Enhanced Processing Solution.



                                               -34-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 35 of 57



               e.     Thus, there is no foreseeable time by which ED will procure defaulted
                      student loan collection services under the Business Process Operations RFP.

       107.    The third RFP in the trilogy, the Optimal Processing Solution RFP, seeks proposals

for an IT platform composed of “a set of modular solutions that are seamlessly integrated

microservices.” Optimal Processing Solution RFP ¶ C.2.3. This RFP also seeks business process

operations services similar to the two other RFPs.

               a.     The resulting award under the Optimal Processing Solution RFP “will be a
                      firm-fixed priced contract.” Id. ¶ C.1.2.

               b.     The required periods of performance will be as follows: “Solution Delivery
                      for Milestone 1 (FFP) – no later than twenty-four (24) months after award”
                      but “[s]eparate periods of performance will be identified for the Milestone
                      TBDs listed in Section C.2.5”; “Solution Operations and Maintenance
                      (FFP) – a base period of one year, with fourteen (14), one-year option
                      periods”; and “Business Process Operations (IDIQ) – a base ordering period
                      of five years, with two (2), five-year optional ordering periods.” Id.

               c.     Accordingly, the contractor will deliver the IT system up to two years after
                      the contract award, and the contractor may perform loan servicing and
                      defaulted loan debt collection services for up to 15 years under the contract.

               d.     Proposals under Optimal Processing Solution RFP are due by March 25,
                      2019. Id. ¶ L-2.2.5.

       108.    On February 19, 2019, ED published an amendment (Amendment 2) to the

Enhanced Processing Solution RFP. That amendment provides, among other things:

               a.     The submission due date for proposals is “TBD”. Enhanced Processing
                      Solution RFP, Amendment 2 at page 3 of 7.

               b.     That only one contract award will be made under the RFP. Id., Question &
                      Response 2.

               c.     That the undefined Command Center in the RFP (which is responsible to
                      set performance standards and direct the contractor) will be provided by
                      “[a]nother vendor.” Id., Question & Response 4.

               d.     That FSA does not anticipate that the “same vendor will be awarded
                      contracts for both EPS [Enhanced Processing Solution RFP] and BPO
                      [Business Process Operations RFP] due to an apparent conflict of interest”.
                      Id., Question & Response 26. Yet, ED did not provide any information



                                               -35-
          Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 36 of 57



                       about the “apparent conflict of interest” or whether this “apparent conflict
                       of interest” extended to the Enhanced Processing vendor’s subcontractors.

         109.   On February 20, 2019, ED published an amendment (Amendment 2) to the

Business Process Operations RFP. That amendment provides, among other things, that the

proposal due date will be posted by ED “after an award for the Enhanced Processing Solution is

made.”    Business Process Operations RFP, Amendment 2 at page 4 of 7.

         110.   ED’s responses to questions included in Amendment 2 of the Business Process

Operations RFP further confirmed that even ED recognizes that loan servicing and defaulted

student loan debt collection are separate and distinct services, although combined into one RFP by

ED. Specifically, a potential offeror asked in Question 19:

                Ref L.2.4.2 Past Performance ‐‐ If an offeror currently has a contract
                for ED Servicing and a separate contract for ED Collections, would
                they count as separate “past work experiences” since they have
                different work requirements, contracting officers, contract
                terms/requirements, etc, or would they have to be submitted as a
                single “past work experience” since both contracts are ultimately
                with ED?

To which ED responded: “The two experiences could be submitted as separate past work

experiences.” Business Process Operations RFP, Amendment 2, Question & Response 19.

         O.     The Three RFPs Perpetuate Many Old Flaws And Include New Flaws

         111.   The FAR provides that contractor teaming arrangements may be desirable to both

the Government and contractors. FAR 9.602(a). The FAR further notes that teaming arrangements

“may be particularly appropriate in complex research and development acquisitions, but may be

used in other appropriate acquisitions, including production.” FAR 9.602(b).

         112.   The Three RFPs are not research and development acquisitions. Rather, each of

the Three RFPs seek to acquire three separate and distinct products and services: an IT platform;

student loan servicing; and defaulted student loan debt collection services.



                                                -36-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 37 of 57



       113.    Further, acknowledging that no contractor is able to provide the three separate and

distinct products and services, each of the Three RFPs also requires offerors to use non-exclusive

teaming agreements in forming a team, or multiple teams, to compete for the contracts:

               Offerors shall not enter into any exclusivity agreements with
               subcontractors. Nothing in the offeror’s teaming agreement or other
               arrangement with a proposed subcontractor shall prohibit or restrict
               in any way the ability of the proposed subcontractor from pursuing
               subcontract or teaming arrangements with other offerors
               participating in this competition or from entering in any such
               arrangement. Proposals that include the use of exclusivity
               agreements will be considered by the Government as deficient and
               eliminated from consideration.

Found in each of the Three RFPs at ¶ L-2.1.

       114.    With respect to defaulted student loan collection services, the Three RFPs failed to

include pricing templates for commission-based pricing for defaulted loans collection or

rehabilitation. Business Process Operations RFP, Attachment 18, Pricing Template. Yet, the Life

of the Loan Plan explicitly provides that the debt collector will receive compensation incentives

based on collections and “default reduction.”

       115.    Each of the Three RFPs also includes a conflict of interest provision, which states:

               (a)(1) The contractor, subcontractor, employee, or consultant, has
               certified that, to the best of its knowledge and belief, there are no
               relevant facts or circumstances that could give rise to an
               organizational or personal conflict of interest (see FAR Subpart 9.5
               for organizational conflicts of interest) (or apparent conflict of
               interest) for the organization or any of its staff, and that the
               contractor, subcontractor, employee, or consultant has disclosed all
               such relevant information if such a conflict of interest appears to
               exist to a reasonable person with knowledge of the relevant facts (or
               if such a person would question the impartiality of the contractor,
               subcontractor, employee, or consultant). Conflicts may arise in the
               following situations: . . .

               (iii) Impaired objectivity —A potential contractor, subcontractor,
               employee, or consultant, or member of their immediate family
               (spouse, parent, or child) has financial or other interests that would
               impair, or give the appearance of impairing, impartial judgment in


                                                -37-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 38 of 57



               the evaluation of government programs, in offering advice or
               recommendations to the government, or in providing technical
               assistance or other services to recipients of Federal funds as part of
               its contractual responsibility. . . .

Found in each of the Three RFPs at ¶ 3452.209-71, Conflict of Interest (MAR 2011).

       116.    Since May 3, 2018, when ED claimed in its Cancellation Decision that “the need

for [PCA] services as a function separate from the work provided by the enhanced servicer(s) will

diminish rapidly in the coming months and ultimately become nonexistent,” see FMS Investment

Corp. v. United States, Nos. 18-204 et al., Dkt. No. 244-1:

               a.      This Court enjoined ED’s Cancellation Decision as unsupported;

               b.      ED tried to procure defaulted student loan debt collection services from
                       service providers that had qualified on Phase I of the initial NextGen
                       solicitation and illegally locked out PCAs from competing; and

               c.      ED has not done anything with respect to the PCA Solicitation.

       117.    Instead, ED has embarked on a new strategy of issuing the Three RFPs that

improperly bundle PCA defaulted student loan debt collection work with other, distinct,

sophisticated, and wholly separate work that PCAs cannot perform.

       118.    Specifically, a material portion of two of the Three RFPs can be performed only by

an experienced IT firm. Likewise, a material portion of each of the Three RFPs can be performed

only by an experienced loan servicer. And, finally, a material portion of each of the Three RFPs

can be performed only by an experienced PCA.

       119.    A procurement record must provide a reasonable basis for an agency’s decision to

award one contract that bundles separate and distinct services. In this case, ED’s procurement

record does not include any rational, reasonable basis to award one contract that bundles the

acquisition of one or more IT systems with services that are separate and distinct from each other

– loan servicing services and defaulted loan debt collection services.



                                               -38-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 39 of 57



       P.       IT Systems Contracting Is A Special, Distinct Endeavor

       120.     The Office of Management and Budget issued Circular A-130, Managing Federal

Information as a Strategic Resource on July 28, 2016. FAR Part 39—Acquisition of Information

Technology described the requirements for federal agencies, including ED, to procure IT systems,

and FAR Part 39 incorporates Circular A-130. In acquiring IT, an agency shall identify its

requirements pursuant to Circular A-130. FAR 39.101(a)(1).

       121.     Under the Circular, an agency is required to “ensure that IT resources are distinctly

identified and separated from non-IT resources during the planning, programming, and budgeting

processes in a manner that affords agency CIOs appropriate visibility and specificity to provide

effective management and oversight of IT resources.” Circular A-130 at page 7.

       122.     The Enhanced Processing Solution RFP and the Optimal Processing Solution RFP

blend IT requirements and traditional loan servicing and default collection service requirements

into an amalgamated RFP, under which it is not possible to decipher distinct budgeting or pricing

requirements.

       123.     FAR 39.103 implements 41 U.S.C. § 2308, a statute that mandates that an agency,

“[t]o the maximum extent practicable, . . . should use modular contracting for an acquisition of a

major system of information technology.”          41 U.S.C. § 2308(a); see also FAR 39.103(a)

(“agencies should, to the maximum extent practicable, use modular contracting to acquire major

systems (see FAR 2.101) of information technology.”

       124.     Modular contracting requires that a system of IT be divided into several smaller

acquisition increments. FAR 39.103(b). Modular contracting of IT promotes ease of management,

opportunities for subsequent increments to take advantage of technological evolutions, reduced

risk, and the ability of an agency to use appropriate contracting techniques for various increments.

Id.


                                                -39-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 40 of 57



        125.     To avoid obsolescence, a modular contract for an IT system should be awarded

within 180 days after the date on which the solicitation is issued, and cancelled if that is not

achievable. FAR 39.103(e). Moreover, delivery should be within 18 months after the solicitation

is issued. Id.

        Q.       ED Bundled A Requirement For An IT Product And Student Loan Services

        126.     In the case of the Enhanced Processing Solution RFP, ED requires delivery of the

IT platform within three months, but ED is also procuring non-IT services (student loan servicing

and defaulted student loan debt collection services) for a period of up to 10 years after the date of

the contract award under the same solicitation.

        127.     In the case of Optimal Processing Solution RFP, the delivery of the procured IT

system exceeds the proscribed 18 month delivery period of Circular A-130 and FAR 39.103(e).

        128.     The Business Process Operations RFP consolidates several distinct and

independent services from default recovery services (typically performed by PCAs) to financing

services (application and eligibility, origination and disbursement and in-school servicing typically

performed directly by ED in conjunction with higher education institutions) to a host of other in-

repayment and back-office post-school processing services (typically performed by loan

servicers).

        129.     Curiously, bundling the procurement of an IT system with substantive loan services

performed by a servicer is exactly the opposite of what ED initially set out to do in its NextGen

procurement, a short time ago. As discussed above, in August 2018 the Government told this

Court that ED was first procuring a “seamless system online” and that ED had not decided whether

it would procure enhanced servicing. Hr’g Tr. 58:14-22, August 30, 2018, excerpt at Exhibit F.

        130.     In the face of this Court’s injunction of ED’s Cancellation Decision and only after

ED unsuccessfully attempted to add defaulted student loan collection services to the original


                                                  -40-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 41 of 57



NextGen solicitation did ED decide to issue the Three RFPs to bundle defaulted student loan

collection services with a complicated IT platform requirement and loan servicing requirements.

                                            COUNT I

                       ED HAS CAUSED A DE FACTO AND
               ILLEGAL CANCELLATION OF THE PCA SOLICITATION

       131.    FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Complaint.

       132.    In its September 14, 2018 decision, this Court held that “ED either did not have, or

did not sufficiently document, a rational basis for its decision to cancel” the Default Collection

Procurement. FMS Investment Corp., 139 Fed. Cl. at 223. This Court noted that the administrative

record relied upon by ED was “scant,” that it appeared “slipshod,” and that ED’s new program to

procure default recovery services “still needs to be reviewed for compliance with applicable laws

and regulations.” Id. at 225 (emphasis added). This Court also highlighted additional flaws in

ED’s attempted cancellation:

               Furthermore, the AR is missing critical information about the
               enhanced servicer program. The AR does not include any plan or
               timeline for implementing the program. It does not include a request
               for proposals, or any mention of what that request might look like.
               It does not refer to a source of funding. It does not even include a
               copy of the solicitation that ED cancelled to clear a path for the
               enhanced servicers.

The AR also lacked thorough estimates of current and future defaulted loan volumes and loan

processing capacity. For these reasons, the Court enjoined ED from cancelling the Default

Collection Procurement based on the AR that it submitted.

       133.    In a subsequent Order, this Court clarified that the protest proceedings had been

restored to “the posture of the process before the illegal cancellation.” Id. at 227; FMS Investment

Corp. v. United States, 139 Fed. Cl. 439, 440 (2018).



                                               -41-
            Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 42 of 57



       134.     Since September 14, 2018, ED has not made any material effort or taken any

cognizable action to proceed with the PCA Solicitation, nor has ED provided any information to

FMS or any other offeror competing for a contract under the PCA Solicitation. ED has never

provided a “reasoned analysis” to justify the cancellation of the PCA Solicitation. Instead, ED’s

lack of action has resulted in an effective cancellation of the PCA Solicitation. Permitting ED to

continue to ignore its obligations to evaluate proposals and award contracts under the PCA

Solicitation will allow ED to perfect its de facto cancellation of the PCA Solicitation and achieve

a result that it had been enjoined from achieving once before—this time, however, through

inaction.

       135.     If ED’s new justification for doing nothing and effectively cancelling the PCA

Solicitation relies on the presence of defaulted student loan collection services in any one of the

Three RFPs, such a justification is baseless and unreasonable due to the numerous flaws in those

RFPs and the fact that no PCA is able to propose to provide all the distinct, separate yet bundled

products and services required by the Three RFPs.

       136.     For these reasons, FMS is entitled to the relief it seeks in this Complaint.

                                             COUNT II

           THE THREE RFPs EACH IMPROPERLY CONSOLIDATE
      DISTINCT ITEMS AND SERVICES: (1) AN IT SYSTEM; (2) STUDENT
  LOAN SERVICING; AND (3) STUDENT LOAN DEFAULT RECOVERY SERVICES

       137.     FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Count.

       138.     Under CICA and the FAR, agencies must obtain full and open competition using

procedures consistent with applicable law.

       139.     CICA generally requires that solicitations permit full and open competition and

contain restrictive provisions only to the extent necessary to satisfy the procuring agency’s needs.


                                                 -42-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 43 of 57



See 41 U.S.C. § 3301; FAR Subpart 6.1; Charles H. Tompkins Co. v. United States, 43 Fed.Cl.

716, 720 (1999) (“A consequence of this [full and open competition] duty is the requirement that

solicitation provisions which restrict competition be used only to the extent necessary to satisfy

the needs of the agency or as authorized by law.”) (internal quotations omitted). Under CICA, the

term “full and open competition” means that “all responsible sources are permitted to submit

sealed bids or competitive proposals on the procurement.” 41 U.S.C. § 107.

       140.    In this case, ED has bundled an IT acquisition with a student loan servicing

acquisition which itself bundles separate services to both service loans and to collect defaulted

student loan debt, requirements that ED had always procured separately.

       141.    Moreover, ED’s own Life of the Loan Plan, which is included in each of the Three

RFPs, depicts separate and discrete requirements for engaging borrowers at 271 days past due on

a loan – the period when the loan is deemed in default.

       142.    ED’s only justification for bundling these significant and distinct requirements, if

any, is the possibility of some administrative convenience insofar as ED would only need to

administer one contract.    However, the fact that the agency may find that combining the

requirements is more convenient administratively, is not a legal basis to justify combining the

requirements, if the combining of requirements restricts competition.

       143.    For these reasons, FMS is entitled to the relief it seeks in this Complaint.

                                           COUNT III

          IF ALLOWED, ED’S FRAMEWORK UNDER THE THREE RFPs
       WILL RESULT IN AN ILLEGAL CONTRACT TO ONLY ONE SERVICER

       144.    FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Court.




                                                -43-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 44 of 57



       145.    As discussed above, Pub. L. 115-245 requires that any contract for a new federal

student loan servicing environment have multiple student loan servicers. In requiring this,

Congress intended to promote accountability and high-quality service to borrowers. Congress’s

intent was to avoid the pitfalls documented in the OIG Report, which found that ED and its loan

servicers lack accountability and performed poorly in the area of loan servicing.

       146.    Yet, ED developed a scheme with the Three RFPs that will result in the award of

one contract initially under the Enhanced Processing Solution RFP to perform the student loan

servicing work.

       147.    Moreover, the sole servicer under the Enhanced Processing Solution RFP will have

a contract that authorizes it to perform loan servicing (alone) for up to 10 years.

       148.    The Enhanced Processing Solution RFP and the follow-on RFPs that form the

overall framework, therefore, plainly violate the very law that Congress passed to authorize

funding for the new student loan servicing environment.

       149.    For these reasons, FMS is entitled to the relief it seeks in this Complaint.

                                            COUNT IV

                        ED’S IMPROPER CONSOLIDATION OF
                     LOAN SERVICING AND DEFAULT RECOVERY
                  CREATES AN UNMITIGABLE CONFLICT OF INTEREST

       150.    FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Count.

       151.    ED’s improper consolidation of default recovery services with loan servicing has

created an unmitigable conflict of interest for any winning team that would impair its objectivity.

An underlying principle of the FAR’s conflict of interest rules is “[p]reventing the existence of

conflicting roles that might bias a contractor’s judgment.” Aegis 14 Techs. Grp., Inc. v. United

States, 128 Fed. Cl. 561, 575 (2016) (quoting FAR 9.505(a)) (emphasis added). This Court also


                                                -44-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 45 of 57



has explained that the “primary concern” of an impaired objectivity organizational conflict of

interest (“OCI”) is that “a firm might not be able to render impartial advice.” Sigmatech, Inc. v.

United States, No. 18-1425C, 2018 WL 6920166, at *40 (Fed. Cl. Nov. 30, 2018) (internal

quotations omitted); see also Turner Const. Co., Inc. v. U.S., 94 Fed. Cl. 561, 569 (2010); C2C

Innovative Solutions, Inc., B-416289, B-416289.2, July 30, 2018, 2018 CPD ¶ 269 at 8 (stating

that “an impaired objectivity OCI exists where a firm’s ability to render impartial advice to the

government will be undermined by the firm’s competing interests, such as a relationship to the

product or service being evaluated”).

       152.    To the extent defaulted loan collection services are paid from the amount recovered

under and of the Three RFPs, the consolidation of default recovery services with loan servicing

under each RFP creates an unmitigable OCI. As noted above, default recovery services and loan

servicing historically have been procured separately and compensated under separate payment

regimes with different funding sources. PCAs performing default recovery services are

compensated through a contingency fee that is based upon the amount of money actually recovered

from defaulted borrowers, and the fee is derived from the funds collected. See 31 U.S.C. §§

3718(d)-(e). Loan servicers, on the other hand, are paid a set monthly fee per account through

Congressional appropriations. See, e.g., H.R. Rep. No. 115-862 at 149 (setting the appropriation

amount for “Loan Servicing Activities” in fiscal year 2019 at $980,000,000); H.R. Rep. No. 115-

244 at 125 (setting the appropriation amount for “Loan Servicing Activities” in fiscal year 2018 at

$1,017,000,000). Thus, the winning contractor will be subject to both payment regimes.

       153.    Under such a framework, the winning contractor will have a financial incentive to

divert incoming accounts and shift resources to the service that will provide higher compensation

and profits, which may conflict with what is best for the borrowers or the Government. As a result,




                                               -45-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 46 of 57



this inherent incentive to assign accounts and shift resources to the more profitable components

will impair the winning team’s objectivity and will affect its ability to render impartial “services

to recipients of Federal funds as part of its contractual responsibility.” Ex. 1, Business Process

Operations RFP at 32.

       154.    Placing dual, historically separate responsibilities on the same contractor will

impair that contractor’s objectivity in performing either of those responsibilities. Either the

contractor’s objectivity will be impaired within the loan servicing component or it will be impaired

within the default collection component. No contractor could reasonably mitigate this inevitable

conflict of interest because the RFP requires the contractor to perform both, conflicting services.

       155.    There is no indication that ED has reviewed or analyzed this inherent structural

conflict of interest or determined any possible means of mitigating or avoiding it.

       156.    For these reasons, FMS is entitled to the relief it seeks in this Complaint.

                                             COUNT V

                  THE TERMS OF THE THREE RFPs ARE UNLAWFUL

       157.    FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Count.

       158.    In addition to the structural issues identified above, and the illegality relating to the

single servicer, the Three RFPs contain requirements that violate federal law, indicating that ED

still has not performed any legal review of the changes it is arbitrarily attempting to make to the

U.S. Government’s servicing and collection of federal student loans.

       159.    As one example of an illegal requirement, the Life of the Loan Plan provided with

the Three RFPs provides ED’s vision of the “tailored customer assistance throughout the life of

the loan” that offerors under the Business Process Operations are required to fulfill. See Business

Process Operations RFP at 9. This Life of the Loan plan states that, for loans that have defaulted—


                                                 -46-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 47 of 57



those that are more than 271+ “Days past due”—Business Process Operations contractors are to

make “Daily outbound calls with recovery tone” and to make “Intensive, frequent engagement

through other channels.” See Ex. J (emphasis added).

       160.    Under the Debt Collection Improvement Act of 1996, 31 U.S.C. 3701 et seq.,

Congress sought “to maximize collections of delinquent debts owed to the Government by

ensuring quick action to enforce recovery of debts and the use of all appropriate collection tools”

including “rely[ing] on the experience and expertise of private sector professionals to provide debt

collection services to Federal agencies.” Pub. Law. 104-134 § 31001(b)(1), (b)(7).

       161.    Under 31 U.S.C. § 3718, the head of executive agencies “may enter into a contract

with a person for collection service to recover indebtedness owed, or to locate or recover asses of,

the United States Government.” However, the Debt Collection Improvement Act requires, among

other clauses, that such collection contract provide that the collecting agent “is subject to – laws

and regulations of the United States Government and State governments related to debt collection

practices.” This naturally would include compliance with the Fair Debt Collection Practices Act,

15 U.S.C. 1692 et seq.

       162.    Under the Fair Debt Collection Practices Act, “[a] debt collector may not engage

in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” 15 U.S.C. § 1692d. This type of harassment can include,

but is not limited to, “[c]ausing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.” Id. § 1692d(5).

       163.    ED’s vision—expressly stated and referred to under the RFP Section “Operating

Elements and Related Requirements”—is for the Business Process Operations contracts is to make




                                               -47-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 48 of 57



“daily outbound calls with recovery tone” and to make “intensive, frequent engagement through

other channels” to every single defaulted borrower every single day. In short, ED’s vision is that

the Business Process Operations contractors violate the Fair Debt Collection Practices Act with

“intensive” customer engagement.

        164.    ED’s stated pricing scheme actually incentivizes this “intensive, frequent” contact

that will harass borrowers. Under the provided pricing template that all offerors are required to

complete, offerors are to propose prices based on a per call basis. See Business Process Operations

RFP, Attachment 18, Pricing Template. And this compensation is not tied at all to actual collection

of debt from the defaulted borrowers. In other words, under ED’s provided—and required—

pricing methodology, Business Process Operations contractors will be compensated solely for

making calls to defaulted borrowers, thereby incentivizing even more calls to these individuals. In

short, the pricing scheme required to be completed as part of an offeror’s proposal financially

incentivizes harassment of defaulted borrowers.

        165.    Because ED’s requirements necessarily encompass violations of “laws and

regulations of the United States Government and State governments related to debt collection

practices,” the envisioned Business Process Operations contracts are not legally authorized

collection contracts under the Debt Collection Improvement Act. Thus ED is proposing to award

illegal contracts.

        166.    ED might have recognized this had it actually performed a legal review of its new

proposed collection regime. But because it still has failed to even ascertain whether the “enhanced

services” concept is even legal given the myriad state and federal debt collection statutes and

regulations, ED has failed to promulgate a lawful RFP.




                                               -48-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 49 of 57



       167.    Because the terms of the Three RFPs is unlawful, FMS is entitled to the relief it

seeks in this Complaint.

                                            COUNT VI

                THE TERMS OF THE THREE RFPs ARE
          VAGUE AND INCOMPLETE, MAKING IT IMPOSSIBLE
FOR INTERESTED CONTRACTORS TO COMPETE ON A LEVEL PLAYING FIELD

       168.    FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Count.

       169.    As alleged above, the Three RFPs improperly bundle numerous different

procurements under the same RFPs. While this is improper itself because it unreasonably restricts

competition, it also needlessly complicates the terms of the RFPs because ED is procuring totally

separate and distinct items and services—a brand new IT platform; loan servicing; and default

collection services. The result is an RFP full of nebulous jargon that fails to provide offerors

sufficient information to compete on a level playing field. In short, the Three RFPs fail to articulate

what ED actually seeks to procure.

       170.    This is acutely noted in the context of default collection services. The Three RFPs

all indicate that the selected offerors must provide servicing throughout the “life of the loan,” but

it fails to articulate what the goals are for each discrete step within that “lifecycle.” Instead,

offerors are provided only high level platitudes about ED’s “Goals and Vision.” See Enhanced

Processing Solution RFP at 5; Business Process Operations RFP at 5.

       171.    Under the prior PCA contracts, the goals of default collection were clear: maximize

collections on defaulted student loans in compliance with applicable law. As a result, PCAs were

compensated with a commission based on the amounts recovered from borrowers. However, under

the Three RFPs, there is no indication as to what ED expects in terms of default collection services.

Instead, the RFP simply provides that ED “intends to measure its success in part on how well it


                                                 -49-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 50 of 57



improves customer outcomes.” Id. The RFPs then provide the following “examples of improved

customer outcomes”:

                      Increased customer satisfaction scores;

                      Better informed borrowing decisions;

                      Decreased percentage of borrowers in delinquency or
                       default;

                      Reduction of borrowers in deferment and forbearance;

                      Increased borrower repayment rate;

                      Increased digital self-service by customers (instead of calls
                       to FSA); and

                      Reduction in mail correspondence and payments (in favor of
                       digital solutions).

Id.

       172.    The application of “outcomes” in the context of default recovery services is

ambiguous. The only outcome that even tangentially relates to default collections is “increased

borrower repayment rate,” yet this would seem to conflict with the first provided improved

outcome—increased customer satisfaction. Debt collection is an inherently unpopular business,

frequently angering those who are being collected from. In the event of a conflict, which

“improved outcome” takes precedence? Should offerors less vigorously pursue collection in order

to maintain higher satisfaction scores, even though they are compensated only on the number of

calls made to defaulted borrowers rather than the amounts collected?       The Three RFPs do not

answer these, or other, questions, leaving all offerors only to guess at the emphasis and importance

of default collection under this RFP.

       173.    Further, likely because there is no clear definition of what success is, there is no

indication in any of the RFPs how success will be measured in the default collection context and



                                               -50-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 51 of 57



consequently, how ED will judge proposals. The Three RFPs do not indicate whether success will

be judged on gross amounts collected, customer satisfaction scores, number of defaulted borrowers

contacted every day, number of borrowers rehabilitated, number of borrowers brought current on

loans or put on alternative payment plans, etc. Offerors simply have no idea how they will be

evaluated—and thus, what they need to propose—based on the Three RFPs terms.

       174.    ED acknowledges the ambiguity presented, and attempts to foist the issue onto the

offerors, effectively asking the offerors to tell ED what success is and how it should be measured.

Both the Enhanced Processing Solution RFP and Business Process Operations RFP require

offerors to submit Performance Work Statements and a Performance Measurement volume.

Enhanced Processing RFP at 64, 66; Business Process Operations RFP at 58, 61.

       175.    For the Performance Work Statement, offerors are instructed to tell ED how “they

will achieve or exceed FSA’s goals and vision.” See, e.g. Business Process Operations at 58. As

explained above, ED has not provided a goal and vision for default collection services, so offerors

will simply need to make it up under the ambiguous admonition to “improve customer outcomes.”

Without defined goals, offerors cannot compete equally because every offeror will be supplying

its own goals and their own plan to meet those goals. This will result in completely different bases

upon which to judge each offeror’s proposal.

       176.    Because they have to provide their own goals, offerors must also furnish ED their

own metrics so ED can attempt to measure whether the contractor is living up to its own goals.

For example, under the Business Process Operations RFP, offerors are instructed to submit a

template proposing performance measures which would be used to track progress against NextGen

vision and goals.” Id. at 61. The RFP continues, “[p]roposed performance measures must identify

metrics, definitions, frequency of measurement, rationale for measuring, and either minimum




                                               -51-
         Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 52 of 57



standards or end state and annual targets.” Id. Although ED states that this volume will not be

evaluated, it is clear that ED is asking the offerors to develop the requirements and metrics for

performance with these Solicitations—work that ED itself should have done prior to issuing them.

As a result, ED clearly intends to use one offeror’s proposed metrics, even though it will be making

its award decisions without actually disclosing those performance measures to all competing

offerors ahead of time.

       177.    Without any guidance on what the default collection goals are, and how success

will be measured against those goals, offerors cannot compete on a level playing field. There is

no common field of competition. Without any information or guidance from ED, there is no way

offerors can compete intelligently for these bundled default collection services.

       178.    Further, this ad hoc approach is unreasonable in light of ED’s stated goal to make

multiple awards under the Business Process Operations RFP. If each offeror is (a) setting its own

goals, (b) defining its own performance measurements, and (c) being evaluated only on the merits

of its own goals, there is no way to reasonably evaluate proposals or administer the resulting

contracts. Either every contractor will be following its own goals—thus, likely leading to different

approaches and outcomes—or ED will pick one offeror’s goals and metrics and apply those to the

other offerors (either at the evaluation or performance stage), despite those offerors not addressing

or offering to provide such services. This is unreasonable because it will lead either to disparate

treatment of the offerors during the evaluation or to contracts with requirements the offerors did

not propose to meet. This is unreasonable, arbitrary and capricious.

       179.    Finally, further complicating issues, the Enhanced Processing Solution RFP

requires offerors to provide business process operations until ED makes awards under the Business

Process Operations RFP. However, the Enhanced Processing RFP expressly states that the




                                                -52-
           Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 53 of 57



Enhanced Processing “Solution will be held to the same performance measures, as well as the

common pricing, as the separate Business Process Operations vendors (to be defined at award of

the Business Process Operation vendors).” Enhanced Processing Solution RFP at 12 (emphasis

added).

          180.   In other words, the Enhanced Processing Solution contractor is required to perform

services under performance measures and a pricing structure that will not be defined when the

Enhanced Processing Solution contractor must begin providing those services. Further, there is

no indication as to what happens if no Business Process Operation contracts are ever awarded. It

is, in short, a procurement that expressly includes services with no rules, no measurable goals, and

no defined pricing. Without this information, the Enhanced Processing Solution RFP is so vague

and ambiguous that offerors cannot compete with others on the same terms.

          181.   In short, this is a black box procurement. Offerors are instructed only to “improve

customer outcomes,” told to provide a proposal, and, based on some undisclosed rubric, ED will

select the one it likes best. Such an ad hoc solicitation and evaluation scheme is not reasonable

and does not permit offerors to compete on a level playing field.

          182.   Because the terms of the Three RFPs is unlawful, FMS is entitled to the relief it

seeks in this Complaint.

                                            COUNT VII

                                      INJUNCTIVE RELIEF

          183.   FMS incorporates by reference and re-alleges the allegations in the preceding

paragraphs of this Complaint as though fully set forth in this Count.

          184.   Under the decisions of this Court, four factors are considered when assessing

whether a plaintiff if entitled to injunctive relief: (1) whether the plaintiff has succeeded on the

merits; (2) whether the plaintiff will suffer irreparable harm if the court withholds relief;


                                                -53-
            Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 54 of 57



(3) whether the balance of hardships to the respective parties favors granting injunctive relief; and

(4) whether the public interest is served in granting injunctive relief. FirstLine Transp. Sec., Inc.

v. United States, 119 Fed. Cl. 116, 127 (2014) (citing Centech Grp., Inc. v. United States, 554 F.3d

1029, 1037 (Fed. Cir. 2009)). Success on the merits is the most important factor, but no single

factor is dispositive. Id. (citing Blue & Gold Fleet L.P. v. United States, 492 F.3d 1308, 1312 (Fed.

Cir. 2007); FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir. 1993)).

        185.    As shown above, FMS has established that it will succeed on the merits of its

protests.

        186.    FMS will be irreparably harmed if ED is permitted to proceed with the Three RFPs

or cancels the PCA Solicitation.

        187.    In considering the balance of hardships, the decisions of this Court weigh the

irreparable harm the plaintiff will suffer absent an injunction against the harm such an injunction

may inflict on the defendant. See WHR Group, Inc. v. United States, 115 Fed Cl. 386, 404 (2014).

Here, the balance of hardship clearly tips in favor of FMS, which will suffer demonstrable

irreparable harm as it will be shut out from competing for a default collection services contract

that it has vigorously pursued for the past several years simply because ED arbitrarily decided to

bundle default collection services with services that FMS does not provide. The Government will

suffer limited hardship in being required to actually follow the law in procuring its new IT

platform, and follow on contracts for loan servicing and default collection services.

        188.    The public interest is best served through the grant of the injunction, as it will

ensure that ED will not be permitted to limit competition through improper bundling, and instead

must award the contract through a fair competition and in accordance with procurement law.




                                                 -54-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 55 of 57



                                  PRAYER FOR RELIEF

       FMS respectfully requests that this Court render judgment in its favor and issue an order

as follows:

       (A)    That ED improperly has attempted to cancel the PCA Solicitation by failing to

              perform any reasonable action or make awards under that solicitation;

       (B)    That ED is required to extend FMS’s existing contract with a new Award Term

              Extension contract to remedy ED’s continuing unreasonable and dilatory conduct

              in awarding new contracts under the PCA Solicitation;

       (C)    That ED is compelled to take reasonable and meaningful action to make awards

              under the PCA Solicitation for default collection services;

       (D)    That the terms of the Three RFPs are arbitrary, capricious and contrary to law and

              that ED is enjoined from awarding any contracts under any of the Three RFPs;

       (E)    That none of the Three RFPs can serve as a basis upon which to cancel the PCA

              Solicitation; and

       (F)    Awarding FMS any such other and further relief as the Court deems just and

              appropriate.

                                                     Respectfully submitted,

                                                     /s/ David R. Johnson
                                                     David R. Johnson
                                                     VINSON & ELKINS LLP
                                                     2200 Pennsylvania Avenue, N.W.
                                                     Suite 500 West
                                                     Washington, D.C. 20037
                                                     Telephone: (202) 639-6500
                                                     Facsimile: (202) 639-6604
                                                     Email: drjohnson@velaw.com

                                                     Lead Attorney for Plaintiff
                                                     FMS Investment Corp.



                                              -55-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 56 of 57



Of counsel:
Tyler E. Robinson
Ryan D. Stalnaker
VINSON & ELKINS LLP
2200 Pennsylvania Avenue, N.W.
Suite 500 West
Washington, D.C. 20037
Telephone: (202) 639-6500
Facsimile: (202) 639-6604
Email: trobinson@velaw.com

Attorneys for Plaintiff
FMS Investment Corp.

Date: February 27, 2019




                                     -56-
        Case 1:19-cv-00308-TCW Document 1 Filed 02/27/19 Page 57 of 57




                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 27, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system. A true and correct copy

was also served by e-mail to:

       U.S. Department of Justice
       Commercial Litigation Branch
       1100 L Street, NW, 8th Floor
       Washington, DC 20530
       E-mail: nationalcourts.bidprotest@usdoj.gov



                                                     /s/ David R. Johnson
                                                     David R. Johnson




                                              -57-
